Exhibit 10.22 General Severance Benefits and Change in Control Severance Benefits Agreement This General Severance Benefits and Change in Control Severance Benefits Agreement (this “Agreement”) is entered into as of the _10th_ day of November, 2016 (the “Effective Date”), by and between ROLLIN KOCHER (“Executive”) and Nanometrics Incorporated (the “Company”) (together, the “Parties”).This Agreement is intended to provide Executive with certain compensation and benefits in the event of certain qualifying terminations of Executive’s employment.Certain capitalized terms used in this Agreement are defined in Article 6. The Company and Executive hereby agree as follows: article 1Scope of and Consideration for this Agreement 1.1Upon termination of Executive’s employment for any reason, Executive shall be entitled to the Accrued Obligations.The Company and Executive wish to set forth in this Agreement the compensation and benefits that Executive shall be entitled to receive upon a Covered Termination or Change in Control Termination. 1.2The duties and obligations of the Company to Executive under this Agreement in the event of a Covered Termination or Change in Control Termination shall be in consideration for Executive’s compliance with the limitations and conditions on benefits as described in Article 4, including the timely provision of an effective Release, in substantially the form of Exhibit A attached hereto (the “Release”) return of Company property and continued compliance with certain obligations described in Article 4.Provision of the Accrued Obligations to Executive is not conditioned upon Executive’s compliance with the conditions on benefits described in Article 4. 1.3This Agreement shall supersede any other policy, plan, program or arrangement, including, without limitation, any contract between Executive and the Company (or any subsidiary or affiliate of the Company), relating to severance benefits payable by the Company to Executive in connection with a termination of employment. article 2Covered Termination Severance Benefits (Not in connection with Change in Control) 2.1Covered Termination Severance Benefits.Upon a Covered Termination, and subject to the limitations and conditions set forth in this Agreement, including Executive’s timely provision of an effective Release and satisfaction of all other conditions set forth in Article 4, Executive shall be eligible to receive the benefits set forth in this Article 2 (in addition to the Accrued Obligations). 2.2Salary Continuance.Executive shall receive, as severance, an amount equal to Executive’s Base Salary for six (6) months, payable in equal installments over the six (6) month period following the Termination Date in accordance with the Company’s payroll schedule then in effect, provided that (i) the payments shall commence on the first regularly scheduled payroll pay date following the effective date of the Release, (ii) the first payment shall be a “catch up” payment to include the total amount that Executive would have received as of such date if these payments had commenced with the first payroll pay date following the Termination Date, and (iii) such payment schedule is subject to any delay in payment required by Section 5.5. 2.3Health Continuation Coverage. (a)Provided that Executive is eligible and has made the necessary elections for continuation coverage pursuant to COBRA under a health, dental, or vision plan sponsored by the Company, the Company shall pay the applicable premiums (inclusive of premiums for Executive’s dependents for such health, dental, or vision plan coverage as in effect immediately prior to the date of the Covered Termination) for such continued health, dental, or vision plan coverage following the date of the Covered Termination for up to six (6) months (such period, the “COBRA Payment Period”) but in no event after such time as Executive and Executive’s dependents are no longer eligible for COBRA coverage.Such coverage shall be counted as coverage pursuant to COBRA.If Executive and Executive’s dependents continue coverage pursuant to COBRA following the conclusion of the period that the Company makes premium payments hereunder, Executive will be responsible for the entire payment of such premiums required under COBRA for the remainder of the applicable COBRA period. (b)For purposes of this Section 2.4 (i) references to COBRA shall be deemed to refer also to analogous provisions of state law, and (ii) any applicable insurance premiums that are paid by the Company shall not include any amounts payable by Executive under a Code Section 125 health care reimbursement plan, which amounts, if any, are the sole responsibility of Executive. (c)Notwithstanding the foregoing, if the Company determines, in its sole discretion, that the Company cannot provide the COBRA premium benefits without potentially incurring financial costs or penalties under applicable law (including, without limitation, Section 2716 of the Public Health Service Act), the Company shall in lieu thereof pay Executive a taxable cash amount, which payment shall be made regardless of whether the Executive or his qualifying family members elect or are eligible for COBRA continuation coverage (the “Health Care Benefit Payment”).The Health Care Benefit Payment shall be paid in monthly or bi-weekly installments on the same schedule that the COBRA premiums would otherwise have been paid to the insurer.The Health Care Benefit Payment shall be equal to the amount that the Company otherwise would have paid for COBRA insurance premiums (which amount shall be calculated based on the premium for the first month of coverage), and shall be paid until the expiration of the COBRA Payment Period. article 3 Change in Control Severance Benefits 3.1Change in Control Severance Benefits.Upon a Change in Control Termination, and subject to the limitations and conditions set forth in this Agreement, including Executive’s timely provision of an effective Release and satisfaction of all conditions set forth in Article 4, Executive shall be eligible to receive the benefits set forth in this Article 3 (in addition to the Accrued Obligations).
